Citation Nr: 0904949	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-29 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
back condition.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
fibromyalgia.

3.  Entitlement to service connection for chronic fatigue 
syndrome.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1986 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in July 2005, and 
February 2007, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In a September 2006 substantive appeal form, the veteran 
requested a personal hearing with a Veterans Law Judge.  
However, a report of contact in November 2008, shows that the 
veteran withdrew his hearing request.  See 38 C.F.R. § 
20.704(e).


FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
rating decision dated August 1998.  In an April 2002 rating 
decision, the RO confirmed and continued the previous denial 
of service connection for a back condition; a notice of 
disagreement was not received within a year following notice 
of that decision.

2.  The additional evidence presented since the rating 
decision of April 2002, that confirmed and continued a prior 
denial of service connection for a back condition, is either 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claim. 

3.  In an August 1998 rating decision, the RO denied the 
claim of service connection for fibromyalgia; a notice of 
disagreement was not received within a year following notice 
of that decision.  In an April 2002 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the previous denial of service connection 
for fibromyalgia; a notice of disagreement was not received 
within a year following notice of that decision.  

4.  The additional evidence presented since the rating 
decision of April 2002, denying the claim of service 
connection for fibromyalgia, is either cumulative of evidence 
previously considered or does not relate to an unestablished 
fact necessary to substantiate the claim. 

5.  Chronic fatigue syndrome is not currently shown; there is 
no evidence that the veteran suffers from chronic fatigue to 
a degree of 10 percent or more (resulting in periods of 
incapacitation of at least one but less than two weeks total 
or requires continuous medication) and post-service 
complaints of fatigue have been attributed to medication side 
effects and sleep disturbance associated with the service-
connected PTSD, and not to an undiagnosed illness of service 
origin, including any exposure to environmental hazards in 
Southwest Asia.


CONCLUSIONS OF LAW

1.  The rating decision in April 2002 by the RO, denying the 
claims of service connection for a back condition and 
fibromyalgia, became final.  38 U.S.C.A. § 7105(c) (West 2002 
&. Supp. 2008); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for a back condition.  
38 U.S.C.A. § 5108 (West 2002 &. Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).

3.  New and material evidence has not been presented to 
reopen the claim of service connection for fibromyalgia.  38 
U.S.C.A. § 5108 (West 2002 &. Supp. 2008); 38 C.F.R. § 3.156 
(2008).

4.  The criteria for entitlement to service connection for 
chronic fatigue syndrome and/or the symptom of chronic 
fatigue, to include as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317; 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in December 2004, May 2006, and July 2006.  The veteran 
was notified that new and material was needed to reopen the 
claim of service connection for a back disability and 
fibromyalgia, and that to qualify as new and material, the 
evidence must not have been previously considered, not 
redundant or cumulative of evidence previously considered and 
must be pertinent to the reason the claims were previously 
denied.  The back claim was denied because the evidence of 
record did not establish a nexus between any current back 
disability and any back pain noted in service.  The 
fibromyalgia claim was denied because there was no clear 
diagnosis of fibromyalgia.  The notice included the type of 
evidence needed to substantiate the underlying claims of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

Regarding the claim of service connection for chronic fatigue 
syndrome, the RO provided pre-adjudication VCAA notice by a 
letter dated in December 2004.  The notice included the type 
of evidence needed to substantiate the claim of service 
connection for chronic fatigue syndrome, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

The veteran was informed that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
included the provisions for the effective date of the claims 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claims).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

II.  New and Material Evidence Claims

Back Claim

In a rating decision in April 2002, the RO reopened the 
veteran's claim of service connection for a back condition 
and denied the claim on the merits, on the grounds that there 
was no evidence that a chronic back disability had its onset 
in service, and no evidence of a relationship between the 
post-service back disability and service.  After the RO 
notified the veteran of the adverse determination and of his 
procedural and appellate rights, the veteran did not appeal 
the adverse determination and the determination became final 
by operation of law based on the evidence record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in April 2002 is summarized 
as follows:  

The service treatment records documented treatment for back 
pain in June 1987.  The veteran reported that he had been 
lifting equipment.  The clinician noted lower back pain 
suspect for misrepresentation of symptoms.  In September and 
October 1990, the veteran complained of back and upper back 
pain.  He denied a history of back trauma in the 72 hours 
preceding the complaints.  No diagnosis was recorded.  

A Gulf Registry examination in October 1996 contained 
complaints of pain in the mid back.  The examination was 
within normal limits.  

An April 1997 VA examination showed no visible deformity of 
the back.  The back was non-tender to palpitation and 
musculature was normal.  X-rays revealed normal alignment and 
curvature of the lumbar spine, with possible pars defect at 
L4 bilaterally.  The examiner noted complaints of back pain, 
with no visible signs of impairment, or any objective 
physical abnormality.  

A June 1998 article from the Gulf War Review provided 
information for veterans who served in the Desert 
Shield/Storm.  

VA medical records from March 2000 through February 2001, 
recorded complaints of low back pain originating in service.  

On VA examination in February 2002, the examiner reported a 
history of low back injury between 1987 and 1998.  The 
examiner noted that a CT scan of the lumbar spine revealed 
minimal to moderate disk bulging at L4/5, L5/S1, not 
impinging upon the edges of internal root sheaths.  Bone scan 
revealed mid-foot stress changes, post-traumatic, and 
inflammatory degenerative changes.  The examiner indicated 
that a previous bone scan of the right tibia was consistent 
with right tibia tendonitis or post-traumatic change.  The 
diagnoses were severe lumbosacral strain, bilateral ankle 
strain with normal X-ray findings, normal knees and bilateral 
patellofemoral syndrome, and hip strain with abnormal X-rays.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no chronic back disability shown during service, 
and no nexus between any current back disability and service.  
The 1998 and 2002 decisions are final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of examinations and treatment records showing continued 
treatment for back pain, magnetic resonance imaging (MRI) 
reports and computerized tomography (CT) scans confirming 
mild degenerative changes and a disk bulge in the low back.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It duplicates evidence previously of record.  
It does not have any bearing on a nexus between current 
disability and service.  In other words, the additional 
evidence added to the record does not provide any medical 
basis to relate the veteran's current back condition to 
service.  Rather, the evidence added to the record shows that 
the veteran currently complains of back pain, and relates 
this back pain to service by way of chronicity.  This 
evidence does not have any bearing on a nexus between any 
current back pain and service.  In addition to the evidence 
being duplicative, the veteran's lay statements as to 
diagnosis or causation may not comprise material evidence.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  

VA medical records starting in 2002, which documented nerve 
block and steroid treatment.  

A July 2005 VA clinical treatment report that recorded 
complaints of low back pain for 15 years, along with a 
clinical diagnosis of Grade I anterolisthesis of L4 on L5.

An October 2005 MRI of the lower back, revealed Grade I 
spondylolisthesis L4 over L5 with bilateral spondylolysis, 
mild facet joint arthritis at L5-S1, and mils anular disk 
bulging with minimal narrowing of the neural foramina, 
bilaterally. 

A January 2006 Persian Gulf examination recorded a history of 
back pain since an in-service injury incurred while throwing 
rounds in Iraq.  The clinician noted an impression of Grade I 
spondylolisthesis L4 over L5 with bilateral spondylolysis, 
mild facet joint arthritis at L5-S1, and fatigue/weakness.  

A February 2006 VA clinical note contained a finding of 
degenerative joint disease of the lumbar spine.  

A statement from the veteran's wife received in September 
2006, wherein she related that the veteran suffered from 
back, knee and joint pains, along with duplicate refills for 
the veteran's medications from December 2004 to August 2006.

On examination in December 2006, the examiner diagnosed 
degenerative joint disease and spondylolisthesis of L4-L5, 
that was neither incurred in service or due to an undiagnosed 
illness.  Following a review of the veteran's claims file, 
the examiner opined that the condition was less likely than 
not caused by or the result of military service.  The 
examiner cited to the medical evidence of record and noted 
that in service the veteran was seen for back pain on 3 
occasions with no diagnosis, and that post-service back pain 
was first noted in 1998.  Accordingly, there was no medical 
evidence to support a fining of chronicity since service.  
The examiner concluded that the incidents documented in 
service were acute minor conditions, as opposed to a chronic 
back disability.  

VA treatment records show that in March 2007, the veteran 
underwent transforaminal lumbar interbody fusion. 

An Article from the American Academy of Orthopedic Surgeons 
regarding spondylosis and spondylolisthesis, which was 
received in April 2007.  

On VA general examination in April 2008, the examiner noted 
decreased range of motion of the lumbar spine with pain.  The 
diagnosis was lumbar spine degenerative disc disease post-
operative fusion.  

The evidence outlined above is not new and material because 
it does not relate to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a nexus between 
a back condition and service.  Moreover, the only opinion 
that addresses the relationship between the post-service back 
disability and service weighs against the claim.  38 C.F.R. 
§ 3.159.  

To the extent the veteran's statements are offered as 
evidence of a nexus between a post-service back condition and 
service, where, as here, there is a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay 
person, the veteran is not qualified through education, 
training, and expertise to offer a medical diagnosis or an 
opinion on medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for a back condition is not reopened.  
As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 

Fibromyalgia Claim

In a rating decision in August 1998, the RO denied the 
veteran's claim of service connection for fibromyalgia on the 
grounds that there was no evidence of a chronic disability in 
service or post-service, nor evidence of a relationship 
between post-service findings and any disease or injury 
during military service.  After the RO notified the veteran 
of the adverse determination and of his procedural and 
appellate rights, the veteran did not appeal the adverse 
determination and the determination became final by operation 
of law based on the evidence of record.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.104.  Similarly, the RO issued a 
subsequent rating decision in April 2002 that confirmed and 
continued the prior denial of service connection for 
fibromyalgia and the veteran did not appeal the adverse 
determination and the determination became final by operation 
of law based on the evidence of record.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.104

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in August 1998 is summarized 
as follows:  

The service treatment records do not contain a diagnosis, 
treatment or finding consistent with fibromyalgia.  

An October 1996 VA clinical report noted complaints of joint 
pain and an impression of fibromyalgia.  

A Gulf War Registry examination in October 1996, documented 
complaints of migratory joint pain in the ankles, hips, 
knees, neck and back, along with an impression of arthralgia.  

Post-service medical records in June 1993, and from October 
1996 to July 1997, recorded complaints and treatment for 
joint pain.  

A December 1996 bone scan revealed no evidence of joint 
abnormalities.  

An April 1997 VA examination report recorded complaints of 
joint pains without objective findings.  

On VA fibromyalgia examination in February 2002, the examiner 
noted arthralgia 6 months after service discharge, and 
migraine headaches, along with low back pain during service.  
The veteran complained of fatigue, sleep disturbance and 
anxiety, as well as musculoskeletal pain and stiffness in the 
hips, low back, ankles and knees.  The examiner diagnosed 
moderately severe to severe lumbosacral strain, bilateral 
patellofemoral syndrome of the knees, and bilateral hip and 
ankle strain.

In October 2004, the veteran applied to reopen the claim of 
service connection for fibromyalgia.  The additional relevant 
evidence, presented since the RO decision in April 2002, 
consists of the following exhibits:

An October 2004 recorded complaints of chronic pain 
throughout the body, which was worse after working.  The 
veteran reported working in the construction business.  The 
clinician noted significant muscle tension in the neck, 
shoulders and back, consistent with fibromyalgia.  

On VA examination in May 2005, the examiner diagnosed chronic 
neck pain, myofascial pain on both trapezius muscles, chronic 
lumbago radiating to the left extremity during flare-ups, 
normal knee examination, post-traumatic stress disorder and a 
history of polysubstance abuse.  Fibromyalgia was not found.  

VA treatment records in 2005, which documented a history of 
chronic pain, low back pain and fibromyalgia.  In October 
2005, the veteran was assessed with posterior cervical pain 
radiating to both upper extremities, myofascial pain over the 
middle fibers of the trapezius muscles, lumbago with 
radiculopathy down both lower extremities, facet joint 
arthralgia at L5-S1, bilateral sacroiliac joint arthralgia 
degenerative joint disease and osteoarthritis of the knees.

A statement from the veteran's wife received in September 
2006, wherein she related that the veteran suffered from 
back, knee and joint pains, submitted along with duplicate 
refills for the veteran's medications from December 2004 to 
August 2006.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of examinations and treatment records showing continued 
treatment for back pain, magnetic resonance imaging (MRI) 
reports and computerized tomography (CT) scans confirming 
mild degenerative changes and a disk bulge in the low back.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  The evidence added to the record since 
the last final denial includes mainly evidence of post-
service complaints of joint pain, particularly in the back, 
hips, ankle, neck and knees, which were previously 
considered.  This is merely cumulative of evidence previously 
considered.  Although there was some question in 2004 that 
the veteran had symptoms consistent with fibromyalgia, the 
record does not contain a clear diagnosis of fibromyalgia.  
Significantly, a VA examination was subsequently conducted in 
2005 to be sure, and the VA examiner specifically found no 
diagnosis of fibromyalgia.  Moreover, the record shows that 
the veteran's complaints of pain have been associated with 
other diagnosed disabilities, such as arthritis, disc 
bulging, patellofemoral syndrome and the like.  Also the 
evidence opposes, rather than supports, the claim because the 
evidence does not relate any current complaints consistent 
with fibromyalgia to service.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It duplicates evidence previously of record.  
It does not have any bearing on a nexus between current 
disability and service.  In other words, the additional 
evidence added to the record does not provide any medical 
basis to relate the veteran's joint pain to fibromyalgia or 
service.  In addition to the evidence being duplicative, the 
veteran's lay statements as to diagnosis or causation may not 
comprise material evidence.  See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  

To the extent the veteran's statements are offered as 
evidence of fibromyalgia, although the veteran is competent 
to describe back, ankle, knee, hip, and neck symptoms, 
fibromyalgia is not a condition under case law where lay 
observation has been found to be competent to establish the 
diagnosis and the determination as to the diagnosis of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  And a layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, there is a question of a diagnosis, not 
capable of lay observation, which is medical in nature, and 
of medical causation, competent medical evidence is required 
to substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements as competent evidence to the extent that 
he asserts that he currently suffers from fibromyalgia as 
related to service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for fibromyalgia is not reopened.  As 
the claim is not reopened, the benefit-of-the-doubt standard 
of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 

III.  Service Connection-Chronic Fatigue Syndrome

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Compensation is payable to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following: (A) an undiagnosed 
illness to include fatigue, muscle pain, joint pain, and 
neurological signs and symptoms; or (B) a medically 
unexplained chronic multisymptom illnesses such as 
fibromyalgia, chronic fatigue syndrome, or irritable bowel 
syndrome, for example.  38 C.F.R. § 3.317(b).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Chronic fatigue syndrome is rated under Diagnostic Code 6354.  
Under Diagnostic Code 6354, the criteria for a 10 percent 
rating are symptoms which wax and wane, but result in periods 
of incapacitation of at least one, but less than two weeks 
total duration per year; or symptoms controlled by continuous 
medication.  For the purpose of evaluating this disability, 
the condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  

The service personnel records show that the veteran is a 
Persian Gulf veteran with service in Saudi Arabia from 1990 
to 1991.  

The service treatment records do not contain any complaints, 
history or diagnosis of chronic fatigue syndrome.  

After service, on VA Gulf War examinations in February 2002 
and January 2006, the veteran complained of fatigue.

On VA examination for fibromyalgia in May 2005, the veteran 
denied symptoms of unexplained fatigue.  

An April 2008 VA general medical examination noted that the 
veteran's medications resulted in fatigue, and that the 
veteran had sleep impairment due to his PTSD.  

The veteran primarily argues that he suffers from chronic 
fatigue syndrome as a manifestation of an undiagnosed illness 
resulting from his service in the Persian Gulf region during 
Operation Desert Shield/Desert Storm, which is a presumptive 
disease under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

On the basis of the service treatment records, fatigue was 
not affirmatively shown to be present during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As there is no competent evidence either contemporaneous with 
or after service that fatigue was noted during service, the 
principles of service connection pertaining to continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Since discharge from service, chronic fatigue syndrome has 
not been documented.  In the absence of proof of any present 
disability, there is no valid claim of service connection for 
chronic fatigue syndrome.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

To the extent that the veteran complained of fatigue in 2002, 
the period without documented complaints of fatigue after 
discharge from service interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.); Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

In sum, service connection for chronic fatigue syndrome, on a 
direct basis, is not warranted.  Similarly, service 
connection is not warranted on a presumptive basis for 
chronic fatigue or chronic fatigue syndrome.  There is no 
evidence that the veteran has a diagnosis of chronic fatigue 
syndrome, and the veteran's complaints of fatigue have not 
resulted in periods of incapacitation, requiring bed rest and 
treatment by a physician, or symptoms controlled by 
continuous medication.  As such, the current fatigue is not 
compensable to a degree of 10 percent or more under the 
appropriate diagnostic code.  Moreover, VA examinations have 
noted that the veteran's medications cause fatigue, and that 
he has sleep severe impairment such that he is only able to 
sleep a few hours per night.  Thus, there is a logical 
explanation for the veteran's fatigue.  As such, the current 
fatigue does not trigger presumptive service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Although the veteran relates his current fatigue to the 
environmental hazards encountered in the Persian Gulf, he is 
not competent to provide an opinion regarding causation.  
Where as here, the question is one of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or medical causation.  For this reason, the 
Board rejects the veteran's statements that he suffers from 
chronic fatigue syndrome as due to exposure to environmental 
hazards in the Persian Gulf, as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

For the reasons stated, the preponderance of the evidence is 
against the claim of service connection for chronic fatigue 
syndrome, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a back condition is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for fibromyalgia is not reopened, 
and the appeal is denied.

Service connection for chronic fatigue syndrome is denied.  




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


